ON PETITION FOR REHEARING.
2. Rehearing — Application for Alteration of Alimony.—The statute of 1883, section 1098, makes provision for a reasonable and proper alteration in the amount of alimony allowed in a decree of divorce, and contemplates that when such a change occurs in the condition or circumstances of the parties as renders a modification of the decree in this respect proper, that the application therefor shall be made to the trial court. Such an application, necessarily based on new and additional matters, cannot be entertained in this court on a petition for a rehearing of an appeal, although the original decree was here modified on the hearing.
3. Same — A Deed of Real Estate May be Accepted in Lieu of Pecuniary Allowances.—A decree of divorce which has been modified by this court on the determination of an appeal in respect to the amount and payment of alimony may be still further modified on petition for rehearing as to provide for the acceptance of the husband’s tender of a deed of real estate in lieu of all pecuniary allowances of alimony.
Per Curiam.
In the application for a rehearing appellant asserts that since the rendition of the decree in the county court there has been a change in the circumstances of the parties, notably, that two of the children, the second and fourth, have died; and that he has been to considerable expense in and about their last sickness, death and burial; also that appellee has been active in endeavoring to injure him in his business as a practitioner at law; and that his means and income are so small that he will not be able to comply with the modified, decree directed by our former opinion. He also offers to convey to appellee unconditionally his half interest in the premises occupied by the family residence subject to the incumbrance, as a consideration for his being released from all future pecuniary obligations on her account. Most of these matters are improper to be considered in the appellate court. This appeal must be prosecuted and determined upon the record; and the judgment must be limited to an affirmance or reversal of the judgment appealed from, or to a modification thereof based upon matters contained in the record. The hearing on this appeal is in no sense a trial de novo; we cannot allow the introduc*431tion of additional averments or evidence; still less would we be justified in allowing additional mattei’S to be introduced into the case by ex parte affidavits. In dii’ecting a modification of the decree of the county court, we deducted three months’ rent from1 the value of the furniture taken by appellant from appellee, we relieved appellant from about two years’ alimony at the rate of $30 per month, and so reduced his immediate liability about $1,000, and his future liability at the rate of more than $200 per annum. This was as far as we felt justified in interfering with • the judgment of the trial court. The decree as directed in our former opinion provided for its own modification in case of a change in the condition or circumstances of the parties. Under the statute (Gen. St. sec. 1098), it is the duty of the tidal court upon proper application, notice and proof, in behalf of either party, to “ make such alterations in the allowance of alimony and maintenance as shall appear reasonable and proper.” The matters attempted to be brought to the notice of this court on this rehearing might, upon the remanding of this cause, be addressed to the county court, and if established as mattei’s of fact should receive prompt consideration. Upon a re-examination of the original record, we see no occasion to grant a rehearing; but in view of plaintiff’s offer to convey to defendant his half interest in said family residence property, we have added a proviso to the decree directed in our former opinion allowing him so to do, and he may thereby relieve himself from further pecuniary obligations to defendant.
The petition for a rehearing is denied.

Hearing denied.